OPINION — AG — ** LIABILITY OF BOARD OF REGENTS ** WHERE AN INSTITUTIONS UNDER THE BOARD OF REGENTS FOR THE OKLAHOMA AGRICULTURAL AND MECHNICAL COLLEGES PURPORTS TO INCUR LIABILITIES PAYABLE FROM EDUCATIONAL AND GENERAL FUNDS IN EXCESS OF FUNDS AVAILABLE, THE BOARD OF REGENTS HAS THE LEGAL RESPONSIBILITY TO CONTINUE TO OPERATE SUCH INSTITUTION WHERE THE CURRENT APPROPRIATED MONEYS SUBJECT TO FISCAL YEAR LIMITATIONS ARE IN EXCESS OF LIABILITIES PAYABLE THEREFROM AFTER EXCLUDING CLAIMS FROM PREVIOUS FISCAL YEARS AND WHERE ANY NON FISCAL APPROPRIATED FUNDS OR REVOLVING FUND MONEYS ARE IN EXCESS OF VALID LIABILITIES PAYABLE THEREFROM AFTER EXCLUDING CLAIMS WHICH ARE INVALID BY REASON OF FAILURE TO COMPLY WITH THE REQUIREMENTS OF PRIOR APPROVAL AND ENCUMBRANCE, OR OTHERWISE. WHERE SUCH AN INSTITUTION INCURS LIABILITIES PAYABLE FROM AUXILIARY ENTERPRISE (AUXILIARY ACCOUNTS) FUNDS, IN EXCESS OF CASE ON HAND, THE BOARD OF REGENTS HAS THE LEGAL RESPONSIBILITY TO CONTINUE TO INCUR OBLIGATIONS AS NECESSARY TO PROVIDE FOOD AND HOUSING FOR STUDENTS AND MAINTAIN ITS OTHER AUXILIARY ENTERPRISES NECESSARY TO MAKE THE INSTITUTION EFFECTIVE AS AN EDUCATIONAL INSTITUTION. HOWEVER, THE BOARD OF REGENTS AND ADMINISTRATION MUST CARRY ON OPERATION IN A REASONABLE AND PRUDENT MANNER. THE BOARD OF REGENTS MAY `NOT' APPROVE CLAIMS INCURRED IN PREVIOUS FISCAL YEARS PAYABLE OUT THE CURRENT APPROPRIATED FUNDS SUBJECT OF FISCAL YEAR LIMITATIONS. THE BOARD MAY APPROVE CLAIMS FROM PREVIOUS YEAR PAYABLE OUT OF APPROPRIATED FUNDS `NOT' SUBJECT TO FISCAL YEAR LIMITATIONS (REVOLVING FUNDS) OR FROM THE INSTITUTIONS REVOLVING FUND, OTHERWISE VALID, SO LONG AS THE REQUIREMENT IS MET OF OBTAINING PRIOR APPROVAL AND ENCUMBRANCE BY THE DIRECTOR OF STATE FINANCE AND OTHER APPLICABLE LAWS. CLAIMS INCURRED IN PREVIOUS YEARS PAYABLE FROM AUXILIARY ENTERPRISE FUNDS ARE `NOT' SUBJECT TO FISCAL YEAR LIMITATIONS AND THEY MAY BE PAID FROM CURRENT FUNDS AS LONG AS THE FUNDS ARE EXPENDED FOR THE SAME PURPOSE AS COLLECTED. A REVOLVING FUND MAY DIFFERS FROM A SPECIAL AGENCY ACCOUNT IN THAT MONEYS FROM REVOLVING FUND MAY BE EXPENDED ONLY UPON WARRANTS ISSUED BY THE STATE AUDITOR AND SUCH EXPENDITURES ARE SUBJECT TO PRIOR APPROVAL AND ENCUMBRANCE BY THE DIRECTOR OF STATE FINANCE. (BUDGET OFFICER) SPECIAL AGENCY ACCOUNTS ARE `NOT' SUBJECT TO SUCH PROCEDURE SINCE THE INSTITUTIONS DIRECTLY DRAWS VOUCHERS ON THE STATE TREASURY. THERE IS `NO' STATUTORY DEBT LIMITATION PROVISION APPLICABLE TO SPECIAL AGENCY ACCOUNTS AS IS TRUE OF REVOLVING ACCOUNTS. HOWEVER, OBLIGATIONS MUST BE INCURRED IN A REASONABLE MANNER. IT IS A GENERAL RULE THAT IN THE ABSENCE OF MALICE, OPPRESSION IN OFFICE, OR WILFUL MISCONDUCT, PUBLIC OFFICERS CANNOT ORDINARILY BE HELD LIABLE FOR MISTAKEN EXERCISE OF DISCRETION OR ERROR IN JUDGMENT IN THE PERFORMANCE OF OFFICIAL DUTIES. HOWEVER, IT IS APPROPRIATE TO CONSULT PRIVATE COUNSEL (PRIVATE ATTORNEY) FOR ADVICE ON ANY PARTICULAR FACTUAL SITUATION INVOLVING A QUESTION OF POSSIBLE PERSONAL LIABILITY. (SOVEREIGN IMMUNITY, LIABILITIES) CITE: ARTICLE VI, SECTION 31(A), 70 Ohio St. 3412 [70-3412], ARTICLE XIIIA, SECTION 3, ARTICLE X, SECTION 23 62 Ohio St. 41.14 [62-41.14], 62 Ohio St. 41.16 [62-41.16], 62 Ohio St. 41.18 [62-41.18], 70 Ohio St. 3901 [70-3901], 70 Ohio St. 3902 [70-3902], 62 Ohio St. 7.1 [62-7.1], 62 Ohio St. 7.2 [62-7.2], 62 Ohio St. 7.4 [62-7.4], OPINION NO. 69-347, ARTICLE X, SECTION 1, 71 Ohio St. 3412 [71-3412], 24 Ohio St. 11 [24-11] (NATHAN J. GIGGER) ** SEE: OPINION NO. 88-012 (1988)